Case 1:19-ev-08083-JGK Decument 68 Filed 11/26/20 Page 1 of 2

 

 

Morgan Lewis |[USDs SDNY
/ DOCUMENT

Victoria Peng | 1 oor * RONICALLY FILED

Associate war

+1.212.309.6366 Fook FILED: [|-22—-20 |

victoria. peng@morganlewis.com

 

 

 

November 20, 2020 APPLICATION GRANTED
SO ORDERED

— Quiblceer-

 

Hon. John G. Koeltl Sie UF os eg a
Daniel Patrick Moynihan iil. “John G. Koeltl, U.S.Diu.
United States Courthouse OO AG

500 Pear! St. ps

New York, NY 10007-1312

Re: Phyto Tech Corp. v..Givaudan SA, No. 1:19-cv-09033 (JGK

 

Dear judge Koeitl:

Pursuant to the Court's order dated November 13, 2020 (Dkt. No. 62), non-party BASF SE (“BASF”) is
filing today its letter motion objecting to the discovery sought in parties’ joint submission dated
November 12, 2020 (Dkt. No. 61) and Givaudan SA‘s (Givaudan”) letter motion regarding discovery
dated October 27, 2020 (Dkt. No. 60).!

Pursuant to the Protective Order entered by this Court (Dkt. No. 53, 11) and Section VIA.2 of Your
Honor’s Individual Practices, BASF respectfully requests leave to file under seal certain confidential
information contained in its letter motion, with a redacted public copy of the letter motion filed on the
ECF system. BASF’s letter motion will implicate confidential business and technical information contained
within the Agreement sought in discovery. Courts in the Second Circuit routinely grant motions to seal to
protect confidential commercial information and the interests of non-parties. See, e.g., Refco Grp. Lid,
LLC v. Cantor Fitzgerald, L.P., No, 13-1654, 2015 WE 4298572, at *5 (S.D.N.Y. July 15, 2015) (granting
motion to seal confidential information concerning a commercial agreement with non-party entity}. Here,
both grounds for sealing are present.

Moreover, this Court has previously permitted the parties to file under seal similar information in their
pleadings. See, e.g. Givaudan’s Answer to the Complaint (Dkt. No. 16, {| 57-59, 61); Phyto Tech Corp.'s
Motion to Dismiss Defendant's Counterclaim (Dkt. No. 25, at 8 n.2).

 

1 BASF is appearing for this limited purpose and not generally in the case, BASF does not waive the right
to object to making a general appearance in this matter, or challenge personal jurisdiction or venue, for
the purpose of this or other matters in this District.

Morgan, Lewis & Bockius LLP

101 Park Avenue
New York, NY 10378-0060 © +1.212.309.6000
United States @ +1.212,309.6001

 
Case 1:119-cv-09033-JGK Documenté4 Filed 11/20/20 Page 2 ef 2

Hon. John G. Koeltl
November 20, 2020
Page 2

Pending resolution of this application, BASF will file a public version of its letter motion on the ECF system
with redactions of confidential information, and will serve all counsel of record with an unredacted copy of
its letter motion.

 

Respectfully,

 

/sf Victoria Peng

Victoria Peng

 

 

Counsel for Non-Party BASF SE

cc: Krista Vink Venegas, Esq. (Pro hac vice forthcoming)
All counsel of record (via ECF)
